Filed:  May 5, 2011
IN THE SUPREME COURT OF THE STATE OF OREGON
GAIL RASMUSSENand BETHANNE DARBY,
Petitioners,
v.
JOHN R. KROGER,Attorney General,State of Oregon,
Respondent.
(S059261)
En Banc
On petition to review ballot title filed March 10, 2011; considered and under advisement April 12, 2011.
Aruna A. Masih, Bennett, Hartman, Morris & Kaplan, LLP, Portland, filed the petition and reply memoranda for petitioners.
Judy C. Lucas, Senior Assistant Attorney General, Salem, filed the answering memorandum for respondent.  With her on the answering memorandum were John R. Kroger, Attorney General, and Mary H . Williams, Solicitor General.
LANDAU, J.
The ballot title is referred to the Attorney General for modification.
LANDAU, J.
Petitioners seek review of the Attorney General's certified ballot title for Initiative Petition 10 (2012), arguing that the ballot title does not satisfy the requirements of ORS 250.035(2).  See ORS 250.085(2) (specifying requirements for seeking review of certified ballot titles).  This court reviews a certified ballot title to determine whether it substantially complies with those statutory requirements.  See ORS 250.085(5) (stating standard of review).  For the reasons that follow, we refer the ballot title to the Attorney General for modification.  
Initiative Petition 10, a copy of which is attached as an appendix to this opinion, would amend Article IV, section 6, of the Oregon Constitution, which sets out the method of reapportioning -- also known as "redistricting" -- state legislative districts following the completion of the decennial United States census.  Under current law, the Legislative Assembly is assigned the responsibility of reapportionment, at the first regular legislative session following the completion of the national census.  Or Const, Art IV, § 6(1).  If the Legislative Assembly fails to enact a reapportionment of legislative districts by a specified deadline, the responsibility for the reapportionment falls to the Secretary of State.  Id. § 6(3)(a).  Any elector of the state is authorized to petition the Oregon Supreme Court to review a reapportionment created by the legislature or the Secretary of State.  Id. §§ 6(2)(a),  6(3)(b).
Initiative Petition 10 would change the reapportionment process by removing responsibility for the task from the Legislative Assembly and the Secretary of State and placing it instead with a commission of retired circuit court judges, one from each of the then-current congressional districts, appointed by the Chief Justice of the Oregon Supreme Court.  The commission would create a reapportionment plan every ten years, during the year following the United States census, based on those census results.  If the commission were to fail to create a redistricting plan by September 1 of the relevant year, the Oregon Supreme Court would create a final, nonreviewable plan.